          Case 6:18-mj-00041-JDP Document 18 Filed 07/07/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JUSTIN CORBISEZ
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:18-mj-00041-JDP
12                      Plaintiff,                  STIPULATION TO VACATE
                                                    REVIEW HEARING; ORDER
13    vs.
14    JUSTIN CORBISEZ,
15                     Defendant.
16
17            The parties, through their respective counsel, Susan St. Vincent, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Justin Corbisez, hereby stipulate and jointly move this
20   Court to vacate the review hearing currently calendared for July, 2020.
21            On January 5, 2019, the Honorable Jeremy D. Peterson sentenced Mr. Corbisez to a term
22   of 18 months unsupervised probation, attend AA meetings or a similar program once per week
23   for 6 months and to pay a fine and special assessments totaling $500.00. Mr. Corbisez has paid
24   his fine in full and has attended counselling through Episcopal Community Services in El Cajon,
25   CA. He is in compliance with all terms of probation. The undersigned defense counsel
26   respectfully moves the court to vacate the review hearing. The government does not object.
27   //
28   //
       Case 6:18-mj-00041-JDP Document 18 Filed 07/07/20 Page 2 of 2


 1                                                 Respectfully submitted,
 2
                                                   McGREGOR W. SCOTT
 3                                                 United States Attorney
 4   Dated: July 6, 2020                           /s/ Susan St. Vincent
                                                   SUSAN ST. VINCENT
 5                                                 Acting Legal Officer
                                                   National Park Service
 6                                                 Yosemite National Park
 7
 8                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 9
10   Dated: July 6, 2020                           /s/ Benjamin A. Gerson
                                                   BENJAMIN A. GERSON
11                                                 Assistant Federal Defender
                                                   Attorney for Defendant
12                                                 JUSTIN CORBISEZ
13
14
15
16
                                                   ORDER
17
              Based on the parties’ joint representation that Mr. Corbisez is in compliance with the
18
     conditions of his probation, the court vacates the review hearing in case 6:18-mj-00041-JDP
19
     scheduled for July 7, 2020, at 10:00 a.m.
20
21
     IT IS SO ORDERED.
22
23
     Dated:      July 6, 2020
24                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28

     Corbisez – Stipulation to
     Vacate Review Hearing                             2
